Judgment, Supreme Court, New York County, entered June 30, 1977, dismissing petition for appointment of a conservator of the property of the proposed conservatee, is unanimously modified, in the exercise of discretion, so as to strike the provision in the next to the last decretal paragraph "and that sum be paid to him by the respondent herein” and to substitute therefor "and that sum be paid to him by the petitioner herein,” and the judgment is otherwise affirmed, without costs and without disbursements. The evidence is overwhelming that there is no need for the appointment of a conservator in this case and the Trial Justice who saw the proposed conservatee so found. However, the fee of the guardian ad litem should be paid by petitioner, the proposed conservatee’s former wife, who instituted this unmeritorious proceeding and who is well able to afford to pay the fee. "Petitioner-respondent having procured the appointment of the guardian ad litem without notice to respondent-appellant * * * and on the basis of a petition found * * * to merit dismissal, respondent * * * may not properly be charged with the guardian’s allowance.” (Matter of Levy, 31 AD2d 532.) Concur—Lupiano, J. P., Birns, Silver-man, Evans and Sullivan, JJ.